In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐2985 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 
                                  v. 

JIMMY L. THOMPSON, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
            No. 16‐cr‐795 — Charles P. Kocoras, Judge. 
                     ____________________ 

     ARGUED APRIL 19, 2018 — DECIDED AUGUST 24, 2018 
                 ____________________ 

    Before RIPPLE, MANION, and KANNE, Circuit Judges. 
    KANNE,  Circuit  Judge.  Jimmy  Thompson  was  charged  by 
indictment and pled guilty to being a felon in possession of a 
firearm,  18  U.S.C  § 922(g)(1).  He  admitted  he  possessed  the 
firearm  and  initially  conceded  he  was  a  felon  based  on  his 
prior  conviction  of  aggravated  unlawful  use  of  a  weapon 
(“AUUW”), an Illinois state‐law offense. Later, however, he 
moved to set aside his plea on the basis that the AUUW con‐
viction  was  invalid  and  thus,  Thompson  argued,  he  should 
2                                                      No. 17‐2985 

not have been considered a felon. Indeed, this court and the 
Illinois Supreme Court ruled the AUUW statute unconstitu‐
tional  before  Thompson  was  charged  in  this  case,  Moore  v. 
Madigan,  702  F.3d  933  (7th  Cir.  2012);  People  v.  Aguilar,  2 
N.E.3d  321  (2013),  though  Thompson  never  moved  to  have 
the conviction vacated or expunged. The district court, rely‐
ing on the Supreme Court’s decision in Lewis v. United States, 
445 U.S. 55 (1980), rejected Thompson’s argument, denied his 
motion, and sentenced him to sixteen months’ imprisonment.  
     Thompson reasserts this same argument on appeal—that 
a conviction for violating a state statute later ruled unconsti‐
tutional and void ab initio cannot serve as a predicate offense 
for purposes of the federal felon in possession statute. In so 
doing,  Thompson  is  asking  us  to  overturn  our  decision  in 
United States v. Lee, 72 F.3d 55 (7th Cir. 1995). We decline to do 
so. 
                         I.   ANALYSIS 
   Whether Thompson was properly considered a felon turns 
on the interpretation of the felon in possession statute and of 
controlling case law, so our review is de novo. United States v. 
Miller, 883 F.3d 998, 1003 (7th Cir. 2018). 
    The  district  court’s  interpretation  is  entirely  consistent 
with  our  decision  in  Lee.  In  that  case,  the  defendant  was 
charged with being a felon in possession of a firearm based 
on a prior state‐law felony conviction. 72 F.3d at 56. After Lee 
was indicted but before he was tried, the state expunged his 
previous conviction. Id. Like Thompson, Lee argued the gov‐
ernment  could  not  prove  that  he  had  previously  been  con‐
victed of a felony because the conviction was expunged void 
No. 17‐2985                                                          3	

ab initio. Id. at 58. We rejected this argument based on the Su‐
preme Court’s decision in Lewis. Lee, 72 F.3d at 58. 
     Today, we again reject the argument. The plain meaning 
of § 922(g)(1) “is that the fact of a felony conviction imposes 
[a]  firearm  disability  until  the  conviction  is  vacated  or  the 
felon is relieved of his disability by some affirmative action.” 
Lewis, 445 U.S. at 60–61. “No exception ... is made for a person 
whose  outstanding  felony  conviction  ultimately  might  turn 
out to be invalid for any reason.” Id. at 62. From this language 
it is clear that “Congress ... intended that the defendant clear 
his  status  before  obtaining  a  firearm.”  Id.  at  64.  Thompson 
could have filed petition in state court to have his conviction 
vacated but failed to do so.  
    Thompson presents us with several policy‐based reasons 
why this rule is, in his view, unfair. Those arguments are best 
suited  for  the  policymakers, not the courts.  So far  Congress 
has  made  no  change  to  the  relevant  language  of  its  statute, 
and we remain convinced that our earlier interpretation was 
correct. This district court did not err in denying Thompson’s 
motions to withdraw his plea and to vacate the indictment. 
                      II.    CONCLUSION 
   At the time that Thompson possessed the firearm, he had 
been convicted of a felony, and that felony conviction had not 
been  expunged.  Thus  he  violated  the  federal  statute.  The 
judgment of the district court is AFFIRMED.